Exhibit 10.4

 

[g119511ka07i001.jpg]

 

STRICTLY CONFIDENTIAL

 

June 15, 2010

 

Lindon Fellows

c/o Cubist Pharmaceuticals, Inc.

65 Hayden Avenue

Lexington, MA 02421

 

Re:          Separation Agreement and Release

 

Dear Lindon:

 

As we have discussed, your employment with Cubist Pharmaceuticals, Inc.
(alternatively, “Cubist” or the “Company”) will end on June 18, 2010 (the
“Departure Date”).

 

1.     Effect of Departure.  On your Departure Date, you will be paid all wages
and other compensation due, including payment for all accrued but unused
vacation, through the Departure Date. Except as set forth below, your
participation in all of the Company’s employee benefit plans will end as of your
Departure Date, in accordance with the terms of those plans.

 

2.     Severance Pay and Other Benefits

 

(a)           In accordance with your Retention Letter dated as of October 9,
2007, and upon the effective date of this Separation Agreement and Release (this
“Agreement”) following the seven (7) day revocation date specified below, the
Company will provide you with severance pay in the amount of eighteen (18)
months’ salary (“Separation Pay”). As set forth in your Retention Letter, the
Separation Pay will be payable in accordance with our normal payroll cycles in
twelve (12) equal semi-monthly installments. You will not be able to make any
salary deferrals for contribution to the Cubist 401(k) plan from the Separation
Pay.

 

(b)           The “qualifying event” under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) shall be deemed to have
occurred on the Departure Date. As also set forth in your Retention Letter, upon

 

--------------------------------------------------------------------------------


 

completion of the appropriate COBRA election forms, and subject to all the
requirements of COBRA, for the eighteen (18) month period following the
Departure Date (the “Continuation Period”) you will remain eligible to
participate in the Company’s health and dental insurance plans under the same
terms and conditions applicable to active, full-time employees.  During the
Continuation Period, you will be responsible for paying the portion of the
premiums required for active, full-time employees.  Your portion of the premiums
will be paid to the Company via payroll during the period in which you are
receiving Severance Pay and by you by personal check to the Company during the
period of the Continuation Period in which you are not receiving Severance Pay. 
After the Continuation Period, you will have the right to continue your medical
and dental insurance, subject to the requirements of COBRA, at your own cost (as
described in the COBRA qualifying notice to be provided to you under separate
cover).

 

(c)           Cubist will provide you with a six (6)-month “Career Transition”
program offered by Clear Rock to begin on a mutually agreeable date.

 

(d)           Pursuant to the Company’s Amended and Restated 2000 Equity
Incentive Plan (the “2000 Plan”) and equity incentive award notices that you
have received, vesting of any options granted to you during your employment with
the Company will cease as of the Departure Date.  In accordance with the
discretion afforded the Compensation Committee of Cubist’s Board of Directors
(the “Compensation Committee) in the 2000 Plan, the Compensation Committee has
elected to extend the period during which you can exercise the vested portion of
any stock options that was exercisable on the Departure Date from 90 days after
the Departure Date to November 30, 2011.  Except as specifically set forth in
the immediately preceding sentence, all of your stock options and other equity
incentive awards will continue to be governed by the 2000 Plan and equity
incentive award notices between you and the Company.

 

(e)           All payments set forth in this Section 2 shall be subject to all
applicable federal, state and/or local withholding and/or payroll taxes, and
Cubist may withhold from any amounts payable to you (including any amounts
payable pursuant to this Agreement) in order to comply with such withholding
obligations. You further authorize Cubist to deduct any health insurance
premiums that you are required to pay under Section 2(b) from your Severance Pay
and to otherwise offset any amounts owed by you to Cubist.

 

3.     Reference Requests.  Cubist will respond to any reference requests from
potential employers by having a member of the Human Resources department provide
the dates that you worked at Cubist only.  You agree to inform any potential
employers seeking references that all such requests should be directed to the
Human Resources Department.

 

4.     Accord and Satisfaction.  You agree that the Separation Pay and other
benefits described in this Agreement shall be in full and complete payment and
satisfaction of any and all monetary sums and other obligations which are now,
or might hereafter have become, owing to you for services rendered by you during
your employment or in connection with your termination of employment including,
without limitation, all claims for back wages, salary, commissions, vacation
pay, sick

 

--------------------------------------------------------------------------------


 

pay, draws, incentive pay, bonuses, commissions, intellectual property rights,
equity incentives, stock options, severance pay, any and all other forms of
compensation or benefits, attorney’s fees, or other costs or sums of any kind or
nature.  You agree that your separation from the Company is final and that the
Company has no obligation to consider you for rehire or reinstatement.

 

5.     Your Continuing Obligations

 

(a)           You acknowledge you have had access to information concerning the
Company, its clients and its affiliates, which is confidential or proprietary in
nature (the “Confidential Information”).  You hereby acknowledge and agree that
you will continue to protect the Confidential Information in accordance with the
provisions of the employee confidentiality agreement that you signed when you
commenced employment with the Company (the “Employee Confidentiality
Agreement”).  By executing this Agreement, you reaffirm all of your obligations
under the Employee Confidentiality Agreement, including, without limitation,
those obligations and restrictive covenants that relate to Confidential
Information, inventions and non-solicitation, except to the extent that there is
a conflict between the provisions of this Section 5 and the Employee Agreement,
in which case the provisions of this Section 5 shall prevail.

 

(b)           You further agree you will not, without the prior written consent
of the Company’s General Counsel, directly or indirectly, either as principal,
partner, stockholder, officer, director, member, employee, consultant, business
or scientific advisory board member, agent, representative or in any other
capacity, own, manage, operate or control, or be engaged by, employed by, or
otherwise associated with, or have a financial interest in, (i) ACS Dopfar
S.p.A. or any of its direct or indirect affiliates or subsidiaries, (ii) Teva
Pharmaceuticals Industries, Ltd. or any of its direct or indirect affiliates or
subsidiaries, including without limitation Teva Parenteral Medicines, Inc. and
Teva Pharmaceuticals USA, Inc. or any agents, advisors or consultants to any of
such entities, including without limitation any organizations or entities that
are manufacturing daptomycin in connection with any Abbreviated New Drug
Application (“ANDA”) filed with the U.S. Food and Drug Administration (“FDA”) by
Teva Parenteral Medicines, Inc., or, (ii) until such time as a generic
daptomycin has been approved by the FDA and such approval is not being contested
by the Company or its affiliates in any manner, any other company or
organization, or their affiliates or subsidiaries, that has filed or is
contemplating filing an ANDA with the FDA or taking any other legal or
regulatory action with respect to daptomycin and/or is manufacturing daptomycin
in connection with any such ANDA or other legal or regulatory action on behalf
of any such company or organization or any agents, advisors or consultants to
any organization or entity covered by this Subsection (iii).

 

(c)           You further agree that for a period of eighteen (18) months
following the Departure Date you will not, without the prior written consent of
the Company’s General Counsel, directly or indirectly, either as principal,
partner, stockholder, officer, director, member, employee, consultant, business
or scientific advisory board member, agent, representative or in any other
capacity, own, manage, operate or control, or be engaged by, employed by, or
otherwise associated with, or have a

 

--------------------------------------------------------------------------------


 

financial interest in, any business which engages directly or indirectly in the
research, development, manufacture, distribution, license and commercialization
of antiinfective drugs that are or would be competitive with daptomycin or other
drugs under development by Cubist anywhere in the United States or in any other
country where the Company conducts business.

 

(d)           You further agree that for a period of eighteen (18) months
following the Departure Date you will not solicit, or provide any information,
advice or recommendation or take any other action intended (or that a reasonable
person acting in like circumstances would expect) to have the effect of causing
any customer of the Cubist to terminate an existing business or commercial
relationship with Cubist.

 

(e)           You further agree that for a period of eighteen (18) months
following the Departure Date you will not directly or indirectly, alone or as a
consultant, partner, officer, director, employee, joint venturer, lender or
stockholder of any entity, recruit or solicit for hire any Cubist employee,
agent, representative or consultant, or any such person who has terminated
his/her relationship with the Company within six months of your departure from
the Company.

 

6.     Confidentiality of Agreement.  You further agree that the terms and
existence of this Agreement shall remain strictly confidential except to the
extent required to obtain legal or accounting advice or to comply with legal
obligations, provided if you believe you are legally required to disclose the
existence or any contents of this Agreement, you shall provide the Company’s
General Counsel with at least ten (10) business days’ advance written notice
before making any disclosure and, if the Company desires to take action to
object to the disclosure of the existence or contents of this Agreement, to
cooperate with the Company in such efforts.

 

7.     Non-Disparagement.  You agree that you will not disparage the Company or
any of the people or organizations associated with it and that you will not
otherwise do or say anything that would harm its business or reputation.

 

8.     Return of Documents.  In signing this Agreement, you agree that you will
return to the Company any and all documents, materials and information related
to the business (including all electronic versions), whether present or
otherwise, of the Company and its affiliates, and all copies, and all keys,
credit cards, computers, phones, handheld devices and other tangible property of
the Company and its affiliates, in your possession or control.

 

9.     Cooperation

 

(a)           In signing this Agreement, you agree that you will cooperate fully
with Cubist’s employees and business partners in smoothly, effectively, and
completely transitioning your work as the Company may designate. You further
agree that you will make yourself available to the Company for reasonable
periods of time, either by telephone or, if you and the Company believes
necessary, in person upon reasonable notice, to assist the Company in connection
with any matter relating to services performed by you on behalf of the Company,
and in the defense or prosecution of any claims or actions now in existence or
which may be brought or threatened in the future

 

--------------------------------------------------------------------------------


 

against or on behalf of the Company, its directors, shareholders, officers, or
employees.  The Company shall reimburse you for reasonable documented travel
expenses incurred should your presence be required in person.  You further agree
that should you be contacted (directly or indirectly) by any individual or any
person representing an individual or entity that is or may be legally or
competitively adverse to the Company in connection with any actual or potential
claims or legal or regulatory proceedings, including without limitation Teva
Pharmaceuticals Industries, Ltd., Teva Parenteral Medicines, Inc. and Teva
Pharmaceuticals USA, Inc. and any of their direct or indirect affiliates or
subsidiaries, you will promptly notify the Company’s General Counsel of that
fact in writing, but in no event later than the third business day after you are
contacted, and you hereby represent and warrant that you have not been so
contacted as of the date you signed this Agreement (the “Execution Date”).  Such
notification shall include a reasonable description of the content of the
communication with the representative of the legally or competitively adverse
individual or entity.

 

(b)           Nothing herein shall prohibit or bar you from providing truthful
testimony in any legal proceeding or in communicating with any governmental
agency or representative or from making any truthful disclosure required,
authorized or permitted under law; provided however, that in providing such
testimony or making such disclosures or communications, you will use your best
efforts to ensure that this Section 9 is complied with to the maximum extent
possible.

 

10.  Release of Claims

 

The Company wants to be certain that this Agreement will resolve any and all
concerns that you might have and therefore requests that you carefully consider
the terms of this Agreement, including the release of claims set forth below,
which, as set forth in your Retention Letter, is a specific condition to your
receipt of the Severance Pay and other benefits set forth in this Agreement.  As
a result, the Company encourages you to seek the advice of an attorney before
you sign this Agreement.

 

(a)           In exchange for the Separation Pay and other benefits to be
provided you under this Agreement and pursuant to the Retention Letter, you and
your respective agents, heirs, legatees, successors and assigns (collectively
hereinafter “you”), except as set forth below, hereby unconditionally and
irrevocably release, remise, and forever discharge Cubist,(1) and all persons
acting by, through, under or in concert with Cubist, of and from any and all
actions, causes of actions, suits, debts, charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, and
expenses (including attorney fees and costs actually incurred), of any nature
whatsoever, in law or equity (collectively “Claims”), which you had, now

 

--------------------------------------------------------------------------------

(1)   For purposes of this Section, “Cubist Pharmaceuticals, Inc.” includes
Cubist Pharmaceuticals, Inc., and any of its divisions, affiliates (which means
all persons and entities directly or indirectly controlling, controlled by or
under common control with Cubist Pharmaceuticals, Inc.), subsidiaries and all
other related entities, and its and their directors, officers, employees,
trustees, attorneys, agents, representatives successors and assigns.

 

--------------------------------------------------------------------------------


 

have, or hereafter may have against the Company from the beginning of time
through the Execution Date.  Without limiting the generality of the foregoing
waiver and release of claims, you specifically waive and release Cubist from any
Claim including, without limitation:

 

(1)           Claims under any federal, state (including, without limitation,
Massachusetts) or local discrimination, fair employment practices or other
employment related statute, regulation or executive order (as they may have been
amended through the Execution Date) prohibiting discrimination or harassment
based upon any status protected by law,  including, without limitation, those
laws and regulations that prohibit discrimination or harassment based on age,
race, national origin, gender, marital status, disability, veteran status or
sexual orientation.  Without limitation, specifically included in this paragraph
are any Claims arising under the Title VII, the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, the Civil Rights Acts of 1866 and
1871, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Equal Pay Act, the Americans with Disabilities Act, and Massachusetts
General Laws Chapter 151B;

 

(2)           Claims under any other federal, state (including, without
limitation, Massachusetts) or local employment-related statute, regulation or
executive order (as they may have been amended through the Execution Date)
relating to wages, hours or any other terms and conditions of employment
(including, without limitation, the Fair Labor Standards Act, the National Labor
Relations Act, the Employee Retirement Income Security Act of 1974, the
Consolidated Omnibus Budget Reconciliation Act of 1985 and any similar statute
the Worker Adjustment and Retraining Notification Act and any similar federal,
state or local statute, regulation, or executive order);

 

(3)           Claims under any federal, state (including, without limitation,
Massachusetts) or local common law theory including, without limitation,
wrongful discharge, breach of express or implied contract, promissory estoppel,
unjust enrichment, breach of a covenant of good faith and fair dealing,
violation of public policy, torts, defamation, interference with contractual
relations, intentional or negligent infliction of emotional distress, invasion
of privacy, misrepresentation, deceit, fraud or negligence;

 

(4)           Claims under any federal, state (including, without limitation,
Massachusetts and Delaware) or local securities law, including, without
limitation, the Securities Act of 1933, as amended, the Securities Exchange Act
of 1934, as amended, and any similar statute;

 

(5)           Claims under the Federal False Claims Act, any state or local
false claims act or any federal, state or local qui tam provisions of false
claims or false statements statutes; and

 

(6)           All other claims of any kind or nature.

 

Notwithstanding the foregoing, this paragraph shall not release Cubist from any
obligation expressly set forth in this Agreement and shall not act as a waiver
or release of any Claims that you cannot by law waive or release, including,
without limitation,

 

--------------------------------------------------------------------------------


 

workers’ compensation claims.  You acknowledge and agree that, but for providing
this waiver and release of Claims, you would not be receiving the Separation Pay
or other benefits being provided to you under the terms of this Agreement.

 

(b)           You further agree, to the fullest extent permitted by law, that
you will not sue or commence any proceeding (judicial or administrative), or
participate in any action, suit or proceeding (unless compelled by legal process
or court order), against Cubist with respect to any Claim you have released the
Company from under this Agreement.  You also warrant and represent that as of
the Execution Date, you have not taken or engaged in any of the acts described
in the foregoing sentences.  If, notwithstanding the foregoing promises, you
violate this provision, you shall be required, to the maximum extent permitted
by law, to indemnify and hold harmless Cubist from and against any and all
demands, assessments, judgments, costs, damages, losses and liabilities, and
attorneys’ fees and other expenses which result from, or are incident to, such
violation.

 

(c)           It is the Company’s desire and intent to make certain that you
fully understand the provisions and effects of this Agreement.  To that end, you
have been encouraged and given the opportunity to consult with legal counsel for
the purpose of reviewing the terms of this Agreement.  Also, because you are
over the age of 40, and consistent with the provisions of the Age Discrimination
in Employment Act (“ADEA”), which prohibits discrimination on the basis of age,
the Company is providing you with at least twenty-one (21) days in which to
consider and accept the terms of this Agreement by signing below and returning
it to Maureen Powers at Cubist, 65 Hayden Avenue, Lexington, MA 02421.  You
understand that you do not waive any rights or claims under the ADEA that may
arise after the date this Agreement is executed.  In addition, you may rescind
your assent to this Agreement if, within seven (7) days after you sign this
Agreement, you deliver by hand or send by mail (certified, return receipt and
postmarked within such 7-day period) a notice of rescission to Maureen Powers at
the above-referenced address.

 

(d)           Consistent with the federal discrimination laws, nothing in this
release shall be deemed to prohibit you from challenging the validity of this
release under the federal discrimination laws or from filing a charge or
complaint of employment related discrimination with the Equal Employment
Opportunity Commission (“EEOC”) or from participating in any investigation or
proceeding conducted by the EEOC.  Further, nothing in this release or Agreement
shall be deemed to limit the Company’s right to seek immediate dismissal of such
charge or complaint on the basis that your signing of this Agreement constitutes
a full release of any individual rights under the federal discrimination laws,
or to seek restitution to the extent permitted by law of the economic benefits
provided to you under this Agreement in the event you successfully challenge the
validity of this release and prevail in any claim under the federal
discrimination laws.

 

(e)           You acknowledge and agree that: (i) you have not been subject to
any undue or improper influence interfering with the exercise of your free will
in deciding whether to execute this Agreement; (ii) you have carefully read and
fully understand all of the provisions of this Agreement; (iii) you knowingly
and voluntarily agree to all of the terms set forth in this Agreement; (iv) in
entering into this Agreement, you are not relying on any representation, promise
or inducement made by Cubist with the exception of those

 

--------------------------------------------------------------------------------


 

promises contained in this Agreement; and (v) any revisions to this Agreement
will not affect or extend the calculation of the 21 day period provided in
subsection 10(c) above.

 

11.  Representations and Governing Law

 

(a)           This Agreement sets forth the complete and sole agreement between
the parties and supersedes any and all other agreements or understandings,
whether oral or written, except the Employee Confidentiality Agreement, which
shall remain in full force and effect in accordance with their terms.  This
Agreement may not be changed, amended, modified, altered or rescinded except
upon the express written consent of both you and an authorized Cubist officer. 
Any waiver of any provision of this Agreement shall not constitute a waiver of
any other provision of this Agreement unless expressly so indicated otherwise. 
The language of all parts of this Agreement shall in all cases be construed as a
whole according to its fair meaning and not strictly for or against any of the
parties.

 

(b)           This Agreement shall be deemed to be made and entered into in the
Commonwealth of Massachusetts.  This Agreement and any claims arising out of
this Agreement (or any other claims arising out of the relationship between the
parties) shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts and shall in all respects be interpreted, enforced
and governed under the internal and domestic laws of such Commonwealth, without
giving effect to the principles of conflicts of laws of such Commonwealth.  Any
claims or legal actions by one party against the other shall be commenced and
maintained in any state or federal court located in such Commonwealth, and you
hereby submit to the jurisdiction and venue of any such court. In any such
proceeding you agree to waive trial by jury and consent to have all legal and
factual matters decided by a judge.

 

12.  Remedies Upon Breach

 

If you commit a breach, or threaten to commit a breach, of any of the provisions
of this Agreement that impose obligations upon you, including, without
limitation, Sections 5, 6, 7, 8, 9, 10(a) and 10(b), the Company shall have the
following rights and remedies:

 

(a)           The right and remedy to have the provisions of this Agreement
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed that any such breach or threatened breach shall cause
irreparable injury to the Company and that money damages shall not provide an
adequate remedy to the Company;

 

(b)           The right and remedy to require you to account for and pay over to
the Company all Separation Pay and any shares of Cubist common stock that you
come to own as a result of exercising your stock options during the option
extension exercise period set forth in Section 2 (the “Clawback Compensation”)
and you hereby agree to account for and pay over such Clawback Compensation to
the Company; and

 

--------------------------------------------------------------------------------


 

(c)           The right and remedy to immediately stop the Company’s payment of
all Severance Pay and/or benefits described in this Agreement and terminate the
exercise period for your Cubist stock options.

 

Each of the rights and remedies set forth above shall be independent of the
other, and shall be severally enforceable, and all of such rights and remedies
shall be in addition to, and not in lieu of, any other rights and remedies
available to the Company under law or in equity.

 

You further agree to indemnify and hold the Company harmless from and against
any and all loss, cost, damage, or expense, including, but not limited to,
reasonable attorneys’ fees, incurred by the Company arising out of any action at
law or equity, or any other proceeding, they find necessary to enforce any of
the terms, covenants or conditions of this Agreement.

 

13.  Effective Date.  For a period of seven (7) days following the Execution
Date, you may revoke this Agreement and this Agreement shall not become
effective or enforceable until this revocation period has expired.

 

14.  Severability of Agreement Provisions.  The provisions of this Agreement,
including, without limitation, Section 5 of the Agreement, are severable. In the
event that any one or more of the provisions, or the application thereof in any
circumstances is held invalid, illegal, or unenforceable in any respect for any
reason, the validity and enforceability of any such provision in every other
respect and of the remaining provisions of this Agreement shall not be in any
way impaired or affected, it being intended that all of the rights and
privileges contained in this Agreement shall be enforceable to the fullest
extent permitted by law, it is expressly agreed that the Company shall then be
entitled to the maximum relief allowable by law as to geography, duration and
scope of relief.

 

--------------------------------------------------------------------------------


 

15.  Return Date.  If the terms of this Agreement are acceptable to you, please
sign both copies of this Agreement and return one copy to me no later than
twenty-one (21) days from the date hereof.  If you wish to waive the 21 day
period to consider this offer, an appropriate waiver form is attached for your
use.

 

 

Very truly yours,

 

 

 

/s/ Maureen H. Powers

 

 

 

Maureen H. Powers

 

Vice President, Human Resources

 

 

 

I, LINDON FELLOWS, REPRESENT THAT I HAVE READ THE FOREGOING AGREEMENT, THAT I
FULLY UNDERSTAND THE TERMS AND CONDITIONS OF SUCH AGREEMENT AND THAT I AM
VOLUNTARILY EXECUTING THE SAME.  IN ENTERING INTO THIS AGREEMENT, I DO NOT RELY
ON ANY REPRESENTATION, PROMISE OR INDUCEMENT MADE BY THE RELEASEES WITH THE
EXCEPTION OF THE CONSIDERATION DESCRIBED IN THIS DOCUMENT.

 

 

/s/ Lindon Fellows

 

Lindon Fellows

 

Dated: June 15, 2010

 

 

--------------------------------------------------------------------------------


 

IF YOU DO NOT WISH TO USE THE 21-DAY PERIOD,

PLEASE CAREFULLY REVIEW AND SIGN THIS DOCUMENT

 

I, Lindon Fellows, acknowledge that I was informed and understand that I have
21 days within which to consider the attached Separation Agreement and Release
(the “Agreement”), have been advised of my right to consult with an attorney
regarding such Agreement and have considered carefully every provision of the
Agreement, and that after having engaged in those actions, I prefer to and have
requested that I enter into the Agreement prior to the expiration of the 21 day
period.

 

 

/s/ Lindon Fellows

 

Lindon Fellows

 

Dated: June 15, 2010

 

 

--------------------------------------------------------------------------------